Citation Nr: 1015603	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
foot stress fracture.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to March 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Huntington, West Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Louisville, 
Kentucky RO.  In October 2008 the case was remanded for 
further development. 

The Veteran had also initiated an appeal in the matter of 
service connection for hypertension.  In his October 2007 VA 
Form 9 (substantive appeal) he limited the appeal to the 
matter at hand.  


FINDING OF FACT

A left foot injury in service is not shown; a left foot 
disability was not manifested in service; and the 
preponderance of the evidence is against a finding that any 
current left foot disability is related to the Veteran's 
service, to include as due to an injury therein.   


CONCLUSION OF LAW

Service connection for a left foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A February 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A November 2008 letter informed 
the Veteran of disability rating and effective date criteria.  
A February 2010 supplemental statement of the case 
readjudicated the matter (curing any notice timing defect).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). He 
has had ample opportunity to respond/supplement the record 
and has not alleged that notice in this case was less than 
adequate.
 
The Veteran's service treatment records (STRs) are associated 
with his claims file and pertinent postservice treatment 
records have been secured.  In October 2008, the case was 
remanded by the Board, in part for additional STRs identified 
(from the Parris Island Dispensary) to be secured, and for 
the Veteran's service personnel file.  A copy of the service 
personnel file is now associated with the claims file.  The 
RO sought the Veteran's alleged additional STRs (from the 
Parris Island Dispensary), and received a response that there 
were no such records available.  The Board finds that there 
has been substantial compliance with the October 2008 remand 
requests.  
The Veteran was not afforded a VA nexus examination.  
Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  As there is no objective evidence that 
the Veteran suffered an event, injury, or disease in service 
(or suggesting that any current left ankle disability might 
be related to service), above-listed elements B & C of 
McLendon are not met.  Consequently, a VA examination is not 
necessary. The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

On February 1966 service entrance examination the Veteran's 
feet were normal on clinical evaluation.  His STRs are silent 
for left foot injury complaints, findings, treatment, or 
diagnosis.  On March 1968 service separation examination the 
Veteran's feet were normal on clinical evaluation.

A March 1, 1988 private outpatient treatment record notes 
that the Veteran injured his leg at work.  He had a swollen, 
bruised, and erythematous ankle.  It was noted that ER X-rays 
were negative.  The assessment was probable bruise.  The 
physician noted that the ankle would be checked for a stress 
fracture in a couple of days.  Three weeks later the Veteran 
returned for follow-up of the left ankle.  It was still 
bruised and swollen "but not as bad."  An additional week 
off from work was prescribed.  When he returned a week later, 
the swelling in his left ankle was down.  He still had some 
discoloration and bruising.  He was cleared to return to 
work.  

In a February 2006 statement, the Veteran's wife stated that 
she was married to him at the time of his induction into the 
Marine Corps. in 1966.  She stated that while he was in 
Casual Platoon, the Veteran either called or wrote her, 
informing her that he had suffered a stress fracture in his 
foot while cleaning the barracks and would not be allowed to 
proceed to Camp Lejune for further training until cleared by 
a doctor. 

In an October 2007 statement the Veteran related that he has 
had to favor his left foot and has suffered several episodes 
of strains, sprains, and weakness.  He indicated that he 
endured the pain without seeing a doctor because he learned 
to live with the pain, and did not have health insurance. 

In a January 2009 Request for Information it is noted that 
March 23, 1966 to August 31, 1966 records of left foot 
treatment at Parris Island West End were sought, and that the 
response was that no such records were located.  

In a September 2009 statement, the Veteran related that he 
sustained a stress fracture of his left foot sometime after 
May 30, 1966 (he had previously reported it occurred during 
the month of May).  He related that he graduated from basic 
training on May 20, 1966 and was granted 10 days emergency 
leave to visit his wife.  Upon his return he was assigned to 
Casual Platoon, and heard a snap while cleaning the barracks.  
He went to the Main Medical Dispensary where the left foot 
was X-rayed, and he was told he had a stress fracture.  He 
related that he was put on medical hold for about 4 weeks, 
and was then sent off to Camp Geiger.  Along with this 
statement, he submitted a copy of an April 15, 1966 STR that 
he alleges documents his initial complaints of a left foot 
stress fracture.  He also submitted a letter postmarked in 
June 1966 to demonstrate that he was held in boot camp for an 
extra 4 weeks. 

The Veteran's service personnel records show that upon his 
completion of basic training at Parris Island the Veteran was 
granted a 10 day hardship leave.  He was at Parris Island 
further (for recruit training completion) from June 23, 1966.  
He was assigned to Camp Lejeune from July 7, 1966.  

The Veteran alleges he sustained a left foot stress fracture 
while in a holding company following a hardship leave he was 
granted upon completion of recruit training, and has had left 
foot disability ever since.  Notably, his STRs, including his 
service separation examination report, are silent for a left 
foot injury/disability.  The Board has carefully reviewed the 
evidence he has submitted, and which he claims supports his 
allegations.  The April 1966 STR he submitted, and identified 
as his initial report of pertinent complaints contains no 
mention of left foot complaints (or of a stress fracture 
injury).  It pertains to treatment he received for a cold.  
Notably, chronologically it could not support the Veteran's 
allegations, as he has consistently reported that his alleged 
left foot stress injury occurred while he was in a holding 
company after completion of training in May 1966, and it is 
dated in April 1966.  His wife's account that he called or 
wrote her and informed her that he had a stress fracture in 
his left foot is also deemed not credible as it is not 
supported by any contemporaneous evidence in either his STRs 
or his service personnel records.  The absence of any 
pertinent complaints or findings in his STRs, including on 
clinical evaluation for separation for service is strong 
evidence weighing against a finding that he sustained any 
significant left foot injury in service.  Finally, the 
absence of any postservice medical evidence until after the 
Veteran sustained a postservice intercurrent left ankle 
injury (in 1988, approximately 20 years postservice) is also 
evidence weighing against a finding that the Veteran 
sustained a left foot injury in service with persisting 
disability since.  Consequently, service connection for 
residuals of a left foot stress fracture on the basis that 
such injury occurred in service, and the Veteran has had 
persistent disability since is not warranted.  

Furthermore, there is no probative evidence that even 
suggests that any current left foot disability might be 
related to the Veteran's service/injury therein.  The only 
medical record that makes any mention regarding the etiology 
of the Veteran's current left foot disability, the report he 
submitted of his treatment for left foot complaints in 1988, 
indicates that he was seen after an intercurrent postservice 
job injury (and does not mention injury in service).  
Notably, a lengthy time interval between service and the 
initial postservice clinical notation of complaints or 
symptoms associated with a disability for which service 
connection is sought is of itself a factor for consideration 
against a finding that such disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  Additionally, the 1988 foot complaints were 
identified as occurring after an intercurrent work injury.  

Finally, there is no evidence, other than the Veteran's 
accounts (which are deemed not credible), and his wife's 
recollections that he offered similar accounts in 
correspondence in the remote past (which are likewise deemed 
not credible), that even suggests that any current left foot 
disability might be related to an injury in service.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the benefit of the doubt doctrine (38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102) does not apply.  The claim must 
be denied.


ORDER

Service connection for a left foot disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


